DETAILED ACTION
“Transfer Press Having a C-Shaped Beam”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2021 has been entered.
Response to Amendment
	The amendments filed on 09/08/2021 have been entered. Claim 1 has been amended and claims 1-16 remain pending.  
Specification
The disclosure is objected to because of the following informalities:
At Pg. 11, ln. 29: “Figure 4a, b” is referenced, however there is only a “Figure 4” in the Drawings section. 
Appropriate correction is required.
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
Antecedent Basis -
In claim 1, line 13: “the die” Examiner suggests “the first die”
In claim 15, line 3: “a first upper tool” Examiner suggests “the first upper tool”
In claim 15, line 5: “the die” Examiner suggests “the first die”
In claim 15, line 6: “a first lower tool” Examiner suggests “the first lower tool”
In claim 15, line 8: “a second die” Examiner suggests “the second die”
In claim 15, line 10: “a second upper tool” Examiner suggests “the second upper tool”
In claim 15, line 12: “a second lower tool” Examiner suggests “the second lower tool”
Grammar/Syntax -
In claim 1, line 5: “dies (31), and” Examiner suggests “dies (31),”
In claim 1, line 9: “wherein and the ram” Examiner suggests “wherein the ram”
In claim 9, line 3: “four linear bearing” Examiner suggests “four linear bearings”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation “at least two lower tools installed on a ram foot, that can perform relative movement to the press table,” renders the metes and bounds of the claim indefinite. Specifically, it is unclear to which component the term “that” refers - do the lower tools perform relative movement to the press table? Does the ram foot perform relative movement to the press table? Does the entire ram perform relative movement to the press table? For examination purposes, this clause is being interpreted in light of the Specification (Pg. 1, ln. 27-28) to mean that the ram performs relative movement to the press table.
	Claims 2-16 are rejected for depending upon a rejected claim.

	Examiner notes that multiple attempts to contact Attorney of Record Ariel Reinitz were made on 02/23/2022, 03/09/2022, 03/10/2022, and 03/11/2022. Including a voicemail proposing the following examiner’s amendment to claim 1 to resolve the 35 USC 112(b) issue, improve clarity and facilitate allowance:
In claim 1, line 7: remove “that can perform relative movement to the press table”
In claim 1, line 20: replace “lower tool (3).” with --lower tool (3);
wherein the ram performs relative movement to the press table during the forming and demoulding steps.--
no response to the proposed amendments was received.
Response to Arguments
Applicant’s arguments, see Pg. 2 of the response filed on 09/08/2021, with respect to claim 1 have been fully considered and are persuasive.  
Specifically, Applicant’s argument that:
Though cited portions of Knight do disclose that a "a ram 22" is "[m]ounted... below the crown 14..." (col. 4, lines 14-15), this still does not teach or suggest at least two upper tools installed on a ram head, as in claim 1. For example, Knight's "crown" (as best understood) has no apparent functionality and thus cannot correspond to the claimed "tools." Moreover, claim 1 recites "at least two upper tools," while Knight only discloses a single crown. Additionally, while cited portions of Knight do disclose that "a pair of side walls 16 which extend vertically and at their lower ends are formed with mounting feet 18" (col. 4, lines 2-4), this still does not teach or suggest at least two lower tools installed on a ram foot, that can perform relative movement to the press table, as in claim 1. For example, Knight's "pair of sidewalls" have no apparent functionality and thus cannot correspond to the claimed "tools." Moreover, each of Knight's "side walls" have respective "mounting feet" and thus cannot correspond to the claimed "at least two lower tools installed on a ram foot."
Is found persuasive.
The 35 USC 103 rejections of claims 1-16 have been withdrawn. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1, as best understood, requires at least:
at least two upper tools installed on a ram head, and 
at least two lower tools installed on a ram foot, 
wherein and the ram head is rigidly connected to the ram foot to form a ram,
wherein the ram can perform relative movement to the press table, 

	The above features are most closely taught by Vidotto (EP 1797973 A1; however, Vidotto discloses a press brake and no motivation to modify a transfer press to include such features - in conjunction with all other features of independent claim 1 - has been identified. As such, the Office has determined that one of ordinary skill in the art would not have considered modifying Burdean (US 4,562,719 A), Knight (US 4,655,071 A), or any other prior art of record in light of Vidotto to construct the apparatus of claim 1, absent impermissible hindsight upon review of the instant disclosure.  
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725